Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 1 of 12
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 2 of 12
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 3 of 12
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 4 of 12




                                                                                  3
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 5 of 12




                                                                                  4
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 6 of 12




                                                                                  5
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 7 of 12
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 8 of 12




                                                                                  6
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                         Main Document    Page 9 of 12




                                                                                  7
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                        Main Document     Page 10 of 12
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                        Main Document     Page 11 of 12
Case 9:19-bk-11573-MB   Doc 607 Filed 12/09/19 Entered 12/09/19 16:23:02   Desc
                        Main Document     Page 12 of 12
